 Case 2:18-cv-10691-VBF-PJW Document 38 Filed 06/17/20 Page 1 of 1 Page ID #:1983



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   NANCY EILEEN D.,                    )   CASE NO. CV 18-10691-VBF (PJW)
                                         )
11                  Plaintiff,           )
                                         )   ORDER ACCEPTING REPORT AND
12             v.                        )   ADOPTING FINDINGS, CONCLUSIONS,
                                         )   AND RECOMMENDATIONS OF UNITED
13   ANDREW SAUL,                        )   STATES MAGISTRATE JUDGE
     COMMISSIONER OF THE                 )
14   SOCIAL SECURITY ADMINISTRATION,     )
                                         )
15                  Respondent.          )
                                         )
16
17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Complaint, the records on file, and the Report and Recommendation of
19   United States Magistrate Judge.     No objections have been filed.       The
20   Court accepts the Magistrate Judge’s Report and adopts it as its own
21   findings and conclusions.
22
23   Dated: June 17, 2020
24
25                                    VALERIE BAKER FAIRBANK
                                      UNITED STATES DISTRICT JUDGE
26
27
28
